FILED
                              NOT FOR PUBLICATION                           MAR 04 2011

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JACK W. GRAHAM,                                   No. 09-56769

          Plaintiff - Appellant,                  D.C. No. 2:09-cv-04794-RGK-
                                                  AJW
  v.

AMERICAN GOLF CORPORATION; et                     MEMORANDUM *
al.,

          Defendants - Appellees.



                      Appeal from the United States District Court
                         for the Central District of California
                      R. Gary Klausner, District Judge, Presiding

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jack W. Graham appeals pro se from the district court’s order dismissing his

civil rights and antitrust action challenging a policy that permits only American

Golf Corporation (“AGC”) employees to teach golf at certain public golf courses.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Knievel v.

ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005), and we affirm.

      The district court properly dismissed Graham’s First Amendment claim

because the golf courses are nonpublic fora and the policy is reasonable and

viewpoint neutral. See Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460

U.S. 37, 46 (1983) (on public property that is not by tradition or designation a

forum for public communication, the state may restrict speech so long as the

restriction is reasonable and viewpoint neutral).

      The district court properly dismissed Graham’s equal protection claim

because he does not have a fundamental right to work as a golf instructor, and there

is a rational basis for the policy. See Madarang v. Bermudes, 889 F.2d 251, 253

(9th Cir. 1990) (“[T]he right to pursue a calling is not a fundamental right for

purposes of the Equal Protection Clause.” (citation and internal quotation marks

omitted)).

      The district court properly dismissed Graham’s Sherman Act claim because

he failed to allege “a substantial effect on interstate commerce generated either by

appellees’ general business activities or by the alleged antitrust violations

themselves[.]” Musick v. Burke, 913 F.2d 1390, 1395 (9th Cir. 1990) (citation

omitted) (purchase of out-of-state supplies and equipment insufficient to


                                           2                                       09-56769
substantially effect interstate commerce).

      Graham’s remaining contentions are unpersuasive.

      AFFIRMED.




                                             3           09-56769